Citation Nr: 1500376	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-40 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gout as secondary to the service-connected gastroesophageal reflux disease disability (GERD).

3.  Entitlement to an increased rating in excess of 10 percent for GERD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2010, March 2011, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in June 2013 to afford the Veteran a hearing.  The Veteran testified before the undersigned in an October 2014 videoconference Board hearing, the transcript of which is included in Virtual VA.

In October 2014, and subsequent to the issuance of the most recent April 2013 Supplemental Statement of the Case, the Veteran submitted additional statements and evidence regarding his claim for an increased rating for GERD.  A waiver of initial RO consideration was provided; as such, the Board may proceed with adjudication of his claim.


FINDINGS OF FACT

1.  During the October 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran's representative notified the Board that the Veteran desired to withdraw his appeal for service connection for sleep apnea.

2.  The Veteran is service-connected for GERD for which he is prescribed Nexium, a medication used to treat GERD symptoms.

3.  The Veteran's episodes of gout are not caused or aggravated by his service-connected GERD disability, to include adverse reactions to Nexium.

4.  The Veteran's service-connected GERD disability has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for gout as secondary to the service-connected GERD disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for a 30 percent rating, but no higher, for GERD have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Sleep Apnea

In regard to the claim for service connection for sleep apnea, an appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d). 

During the October 2014 Board hearing, the Veteran's authorized representative informed the Board of the Veteran's desire to withdraw his appeal concerning the claim of service connection for sleep apnea.  Given the Veteran's clear intent to withdraw his appeal regarding that issue, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.  Accordingly, the appeal concerning the claim of service connection for sleep apnea is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, a VCAA notice letter sent in February 2010 satisfied the provisions of 38 U.S.C.A. § 5103(a).  Further, a May 2011 notice letter informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim for secondary service connection; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

The Veteran's service treatment records, post-service treatment records, the October 2014 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in March 2010 (GERD), June 2011 (gout), February 2013 (GERD), and March 2013 (addendum opinion for GERD).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, the Veteran's symptoms, and provided a rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Gout is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection for Gout

The Veteran is seeking service connection for gout, which he contends is secondary to his service-connected GERD disability.  Essentially, the Veteran maintains that his episodes of gout are a negative side effect from the Nexium medication he is prescribed for the service-connected GERD disability.  See Veteran's April 2011 claim for secondary service connection for gout; see also October 2014 Board Hearing Transcript at pg. 7.  The Veteran does not contend, and the evidence of record does not otherwise suggest, that the gout condition was incurred in or is directly related to service; as such, the Board will not address the issue of direct service connection.

The Board finds that the weight of the competent and probative evidence does not demonstrate that gout is caused or aggravated by the service-connected GERD and service connection on a secondary basis is not warranted.  The Board finds that the June 2011 VA opinion is the most probative evidence regarding the claim and outweighs the statements and contentions of the Veteran as well as the private medical statement of Dr. Hodges and the internet article submitted by the Veteran.  

The evidence includes a July 2006 statement from Dr. Hodges, where the Veteran was noted to have a history of fatty liver and gout.  This evidence is not probative as to the claim that gout is caused by the medication for GERD because there is no opinion as to the relationship between GERD and gout rendered.  

In a June 2011 VA examination report, the Veteran stated that in 2003 he developed severe foot pain with swelling of the great toe and he was told that it was a gout attack.  The Veteran also stated that, during a gout flare-up, he is unable to walk and unable to put pressure on his feet due to severe pain.  His gout attacks were noted to occur 1 to 5 times per year; although the Veteran did not have a gout flare-up at the time of the June 2011 examination.  The examiner performed a physical examination and reviewed the evidence of record.  The examiner then stated that, upon review of pharmacology literature on Nexium, there was no evidence that gout was an adverse effect of proton pump inhibitors.  As such, the VA examiner opined that the Veteran's gout flare-ups were not secondary to the esophagitis and gastritis medication.   The Board finds that this opinion is competent and probative.  The Board finds that the examiner determined that the gout was not secondary the service-connected disability or medication for that disability.  A fair reading of this conclusion is that the claimed gout is are not caused or aggravated by sleep apnea.  This is the most probative evidence regarding the claim that gout is caused by medication for GERD and there is no other competent or probative medical opinion of record.

The Veteran also submitted an internet article from Drugs.com regarding information on Nexium, including side effects and uses.  The internet article referenced various adverse reactions to Nexium, including: skin and appendages disorders; central and peripheral nervous system disorders; gastrointestinal system disorders such as abdominal pain, constipation, diarrhea, dyspepsia, flatulence, dry mouth, and nausea; respiratory system disorders; body as a whole-general disorders; and application site disorders.  The internet article, however, did not discuss gout as an adverse reaction to Nexium.  

The Board has also considered the Veteran's contentions that his gout flare-ups are related to the service-connected GERD medication.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of gout.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As such, the Board finds the most competent and probative evidence of record, regarding whether the Veteran's gout condition is related to the service-connected GERD disability, to be the opinion provided by the June 2011 VA examiner. 

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's gout is secondary, either by causation or aggravation, to the service-connected GERD disability, to include medication used to treat GERD.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

GERD Rating Analysis

The Veteran contends that the severity of his GERD disability warrants a rating in excess of 10 percent.  The Veteran has stated that he has problems sleeping at night because of fluids backing up in his throat during sleep.  He also stated that he experiences chest and arm pain as a result of the GERD disability.  See October 2014 Board Hearing Transcript at pg. 4.

GERD is rated under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346 a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where GERD manifests with two or more of the symptoms for the 30 percent evaluation of less severity.

After review of the evidence, lay and medical, the Board finds a 30 percent rating for GERD is warranted for the entire increased rating period on appeal.  The evidence includes a March 2010 VA examination where the Veteran reported continued complaint of gastroesophageal reflux disease.  The Veteran stated that he was taking Nexium twice daily, which he reported helped a bit.  The Veteran also stated that substernal burning continued to be an issue.  It was noted that the Veteran avoided fatty foods and red meat.  The Veteran denied any vomiting or bleeding episodes.  He also stated that he slept with his head raised to help control his symptoms.   

The Veteran was provided another VA examination in February 2013 to assist in determining the current severity of his GERD.  The VA examiner noted that the Veteran was prescribed to take Nexium twice a day, Zantac once per day, and Tums and Mylanta as needed.  The Veteran also stated that he had recurrent and persistent epigastric distress, dysphagia, pyrosis, acid reflux regurgitation, intermittent nausea, and vomiting.  He denied hematemesis or melena.  The Veteran also had no esophageal stricture, spasm, or diverticula that required treatment.  

The February 2013 VA examiner also noted that the Veteran had been treated by Dr. Maderna at the Mt. Laurel Endoscopy Center in February 2010 for continued complaints of GERD symptoms.  The results showed a normal esophagus.  There was a polyp found in the body of the stomach that was biopsied and was found to be negative for metaplasia and negative for helicobacter pylori.  Otherwise, the Veteran's stomach was normal.  It was further noted that the Veteran worked as a correctional officer and was limited in his duties when stressed with worsening GERD symptoms.  Regarding activities of daily living, the Veteran was limited in eating greasy or fatty foods.  In a March 2013 addendum opinion, the examiner further stated that the Veteran had "no considerable impairment of health due to GERD." 

The Veteran is competent to report his symptoms of GERD, and the Board finds him credible.  In an October 2014 statement, the Veteran's wife reported that she has witnessed the Veteran's distress relating to his GERD disability, to include constant regurgitations of food, poor sleep, and complaints of chest and arm pain.  The Board finds the wife's statement to be probative in determining the severity of the Veteran's GERD.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence, lay and medical, supports a 30 percent rating, and no higher, for the GERD disability.  The Veteran's GERD symptoms have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by arm and chest pain, more nearly approximating the 30 percent rating criteria under Diagnostic Code 7346.

The Board further finds that a higher rating in excess of 30 percent is not warranted as the Veteran has not been found to have material weight loss as a result of his GERD disability and he specifically denied symptoms of hematemesis or melena.  See February 2013 VA examination report.  The March 2013 addendum opinion also noted that the Veteran had "no considerable impairment of health due to GERD."  The Board finds that the weight of the evidence does not demonstrate other symptom combinations productive of severe impairment of health.  Therefore, a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health).  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step- a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology caused by the Veteran's service-connected GERD disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically, epigastric distress, pyrosis, regurgitation, and arm and chest pain.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected GERD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Further, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

In the instant case, the evidence of record shows that the Veteran voluntarily retired after 20 years of employment as a correctional officer.  During the October 2014 Board hearing, the Veteran testified that he could have worked an extra two years and would have been able to collect unemployment, but because of his sleep impairment associated with his GERD disability, the Veteran testified that he "left the job as soon as I could."  See October 2014 Board Hearing Transcript at pg. 6.  Although this evidence demonstrates that the Veteran may have retired early due to his service-connected GERD disability, he has not specifically contended, and the evidence does not otherwise suggest, that he is unable to obtain or sustain substantially gainful employment as result of his service-connected disabilities.  Thus, at this point, there is no evidence of unemployability and it is inappropriate for the Board to take jurisdiction over a TDIU issue.    


	(CONTINUED ON NEXT PAGE)






ORDER

The appeal for the claim of service connection for sleep apnea is dismissed.

Service connection for gout as secondary to the service-connected GERD disability is denied.

For the entire increased rating period on appeal, a 30 percent rating, but no higher, for gastroesophageal reflux disease is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


